TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00541-CV



                                     In re Jason Childress


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


              We deny relator’s “petition for writ of mandamus or prohibition” and accompanying

request for emergency relief. See Tex. R. App. P. 52.8(a), 52.10.



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: September 18, 2015